MEMORANDUM **
Roberto Herrera-Vargas petitions for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on July 30, 1999, following an Immigration Judge’s denial of his appli*643cation for suspension of deportation for failure to establish extreme hardship. On appeal, the BIA determined that Herrera-Vargas had not accrued the requisite seven years of continuous physical presence before he was served with an order to show cause and thus was statutorily ineligible for suspension.
Herrera-Vargas contends that he was eligible for suspension of deportation and challenges the BIA’s decision that the “stop-time rule” — the new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 — bars such relief in his case. Herrera-Vargas’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001).
We do not consider Petitioner’s eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), affd 236 F.3d 1115 (2001). Because the district court’s preliminary injunction in Barahona-Gomez precludes the Attorney General from deporting class members until the class action is resolved, denial of this petition for review does not affect the rights of this class member as to that preclusion or the rights asserted in the class action.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.